

116 HR 6164 IH: Perinatal Workforce Act of 2020
U.S. House of Representatives
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6164IN THE HOUSE OF REPRESENTATIVESMarch 10, 2020Ms. Moore (for herself, Ms. Underwood, Ms. Adams, Ms. Sewell of Alabama, Ms. Norton, Ms. Scanlon, Mr. Clay, Mr. Khanna, Ms. Pressley, and Mr. Lawson of Florida) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo grow and diversify the perinatal workforce, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Perinatal Workforce Act of 2020. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. HHS agency directives.Sec. 3. Grants to grow and diversify the perinatal workforce.Sec. 4. Grants to grow and diversify the nursing workforce in maternal and perinatal health.Sec. 5. GAO report on barriers to maternity care.2.HHS agency directives(a)Guidance to States(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Health and Human Services shall issue and disseminate guidance to States to educate providers and managed care entities about the value and process of delivering respectful maternal health care through diverse care provider models.(2)ContentsThe guidance required by paragraph (1) shall address how States can encourage and incentivize hospitals, health systems, freestanding birth centers, other maternity care provider groups, and managed care entities—(A)to recruit and retain maternity care providers, such as obstetrician-gynecologists, family physicians, physician assistants, midwives who meet at a minimum the international definition of the midwife and global standards for midwifery education as established by the International Confederation of Midwives, nurse practitioners, and clinical nurse specialists—(i)from racially and ethnically diverse backgrounds;(ii)with experience practicing in racially and ethnically diverse communities; and(iii)who have undergone trainings on implicit and explicit bias and racism;(B)to incorporate into maternity care teams midwives who meet at a minimum the international definition of the midwife and global standards for midwifery education as established by the International Confederation of Midwives, doulas, community health workers, peer supporters, certified lactation consultants, nutritionists and dietitians, social workers, home visitors, and navigators; (C)to provide collaborative, culturally congruent care; and(D)to provide opportunities for individuals enrolled in accredited midwifery education programs to participate in job shadowing with maternity care teams in hospitals, health systems, and freestanding birth centers.(b)Study on culturally congruent maternity care(1)StudyThe Secretary of Health and Human Services acting through the Director of the National Institutes of Health (in this subsection referred to as the Secretary) shall conduct a study on best practices in culturally congruent maternity care.(2)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall—(A)complete the study required by paragraph (1);(B)submit to the Congress and make publicly available a report on the results of such study; and(C)include in such report—(i)a compendium of examples of hospitals, health systems, freestanding birth centers, other maternity care provider groups, and managed care entities that are delivering culturally congruent maternal health care;(ii)a compendium of examples of hospitals, health systems, freestanding birth centers, other maternity care provider groups, and managed care entities that have low levels of racial and ethnic disparities in maternal health outcomes; and(iii)recommendations to hospitals, health systems, freestanding birth centers, other maternity care provider groups, and managed care entities for best practices in culturally congruent maternity care. (c)DefinitionIn this section, the term culturally congruent, with respect to care or maternity care, means care that is in agreement with the preferred cultural values, beliefs, worldview, and practices of the health care consumer and other stakeholders.3.Grants to grow and diversify the perinatal workforceTitle VII of the Public Health Service Act is amended by inserting after section 757 (42 U.S.C. 294f) the following new section:758.Perinatal workforce grants(a)In generalThe Secretary may award grants to entities to establish or expand programs described in subsection (b) to grow and diversify the perinatal workforce.(b)Use of fundsRecipients of grants under this section shall use the grants to grow and diversify the perinatal workforce by—(1)establishing schools or programs that provide education and training to individuals seeking appropriate licensing or certification as—(A)physician assistants who will complete clinical training in the field of maternal and perinatal health; and(B)other perinatal health workers such as doulas, community health workers, peer supporters, certified lactation consultants, nutritionists and dietitians, social workers, home visitors, and navigators; and(2)expanding the capacity of existing schools or programs described in paragraph (1), for the purposes of increasing the number of students enrolled in such schools or programs, including by awarding scholarships for students.(c)PrioritizationIn awarding grants under this section, the Secretary shall give priority to any institution of higher education that—(1)has demonstrated a commitment to recruiting and retaining minority students, particularly from demographic groups experiencing high rates of maternal mortality and severe maternal morbidity;(2)has developed a strategy to recruit and retain a diverse pool of students into the perinatal workforce program or school supported by funds received through the grant, particularly from demographic groups experiencing high rates of maternal mortality and severe maternal morbidity;(3)has developed a strategy to recruit and retain students who plan to practice in a health professional shortage area designated under section 332;(4)has developed a strategy to recruit and retain students who plan to practice in an area with significant racial and ethnic disparities in maternal health outcomes; and(5)includes in the standard curriculum for all students within the perinatal workforce program or school a bias, racism, or discrimination training program that includes training on explicit and implicit bias.(d)ReportingAs a condition on receipt of a grant under this section for a perinatal workforce program or school, an entity shall agree to submit to the Secretary an annual report on the activities conducted through the grant, including—(1)the number and demographics of students participating in the program or school;(2)the extent to which students in the program or school are entering careers in—(A)health professional shortage areas designated under section 332; and(B)areas with significant racial and ethnic disparities in maternal health outcomes; and(3)whether the program or school has included in the standard curriculum for all students a bias, racism, or discrimination training program that includes explicit and implicit bias, and if so the effectiveness of such training program.(e)Period of grantsThe period of a grant under this section shall be up to 5 years.(f)ApplicationTo seek a grant under this section, an entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including any information necessary for prioritization under subsection (c).(g)Technical assistanceThe Secretary shall provide, directly or by contract, technical assistance to institutions of higher education seeking or receiving a grant under this section on the development, use, evaluation, and post-grant period sustainability of the perinatal workforce programs or schools proposed to be, or being, established or expanded through the grant.(h)Report by SecretaryNot later than 4 years after the date of enactment of this section, the Secretary shall prepare and submit to the Congress, and post on the internet website of the Department of Health and Human Services, a report on the effectiveness of the grant program under this section at—(1)recruiting minority students, particularly from demographic groups experiencing high rates of maternal mortality and severe maternal morbidity;(2)increasing the number of physician assistants who will complete clinical training in the field of maternal and perinatal health, and other perinatal health workers, from demographic groups experiencing high rates of maternal mortality and severe maternal morbidity;(3)increasing the number of physician assistants who will complete clinical training in the field of maternal and perinatal health, and other perinatal health workers, working in health professional shortage areas designated under section 332; and(4)increasing the number of physician assistants who will complete clinical training in the field of maternal and perinatal health, and other perinatal health workers, working in areas with significant racial and ethnic disparities in maternal health outcomes.(i)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $15,000,000 for each of fiscal years 2021 through 2025..4.Grants to grow and diversify the nursing workforce in maternal and perinatal healthTitle VIII of the Public Health Service Act is amended by inserting after section 811 of that Act (42 U.S.C. 296j) the following:812.Perinatal nursing workforce grants(a)In generalThe Secretary may award grants to schools of nursing to grow and diversify the perinatal nursing workforce.(b)Use of fundsRecipients of grants under this section shall use the grants to grow and diversify the perinatal nursing workforce by providing scholarships to students seeking to become—(1)nurse practitioners whose education includes a focus on maternal and perinatal health; or(2)clinical nurse specialists whose education includes a focus on maternal and perinatal health.(c)PrioritizationIn awarding grants under this section, the Secretary shall give priority to any school of nursing that—(1)has developed a strategy to recruit and retain a diverse pool of students seeking to enter careers focused on maternal and perinatal health;(2)has developed a partnership with a practice setting in a health professional shortage area designated under section 332 for the clinical placements of the school’s students;(3)has developed a strategy to recruit and retain students who plan to practice in an area with significant racial and ethnic disparities in maternal health outcomes; and(4)includes in the standard curriculum for all students seeking to enter careers focused on maternal and perinatal health a bias, racism, or discrimination training program that includes education on explicit and implicit bias.(d)ReportingAs a condition on receipt of a grant under this section, a school of nursing shall agree to submit to the Secretary an annual report on the activities conducted through the grant, including, to the extent practicable—(1)the number and demographics of students in the school of nursing seeking to enter careers focused on maternal and perinatal health;(2)the extent to which such students are preparing to enter careers in—(A)health professional shortage areas designated under section 332; and(B)areas with significant racial and ethnic disparities in maternal health outcomes; and(3)whether the standard curriculum for all students seeking to enter careers focused on maternal and perinatal health includes a bias, racism, or discrimination training program that includes education on explicit and implicit bias.(e)Period of grantsThe period of a grant under this section shall be up to 5 years.(f)ApplicationTo seek a grant under this section, an entity shall submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require, including any information necessary for prioritization under subsection (c).(g)Technical assistanceThe Secretary shall provide, directly or by contract, technical assistance to schools of nursing seeking or receiving a grant under this section on the processes of awarding and evaluating scholarships through the grant.(h)Report by SecretaryNot later than 4 years after the date of enactment of this section, the Secretary shall prepare and submit to the Congress, and post on the internet website of the Department of Health and Human Services, a report on the effectiveness of the grant program under this section at—(1)recruiting minority students, particularly from demographic groups experiencing high rates of maternal mortality and severe maternal morbidity;(2)increasing the number of nurse practitioners and clinical nurse specialists entering careers focused on maternal and perinatal health from demographic groups experiencing high rates of maternal mortality and severe maternal morbidity;(3)increasing the number of nurse practitioners and clinical nurse specialists entering careers focused on maternal and perinatal health working in health professional shortage areas designated under section 332; and(4)increasing the number of nurse practitioners and clinical nurse specialists entering careers focused on maternal and perinatal health working in areas with significant racial and ethnic disparities in maternal health outcomes.(i)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $15,000,000 for each of fiscal years 2021 through 2025..5.GAO report on barriers to maternity care(a)In generalNot later than two years after the date of the enactment of this Act and every five years thereafter, the Comptroller General of the United States shall submit to Congress a report on barriers to maternity care in the United States. Such report shall include the information and recommendations described in subsection (b).(b)Content of reportThe report under subsection (a) shall include—(1)an assessment of current barriers to entering accredited midwifery education programs, and recommendations for addressing such barriers, particularly for low-income and minority women;(2)an assessment of current barriers to entering accredited education programs for other maternity care professional careers, including obstetrician-gynecologists, family physicians, physician assistants, nurse practitioners, and clinical nurse specialists, particularly for low-income and minority women;(3)an assessment of current barriers that prevent midwives from meeting the international definition of the midwife and global standards for midwifery education as established by the International Confederation of Midwives, and recommendations for addressing such barriers, particularly for low-income and minority women; and(4)recommendations to promote greater equity in compensation for perinatal health workers, particularly for such individuals from racially and ethnically diverse backgrounds.